IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 17, 2008

                                     No. 07-60925                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


SHARON WEST

                                                  Plaintiff-Appellant
v.

UNUM PROVIDENT; UNUM LIFE INSURANCE COMPANY OF AMERICA

                                                  Defendants-Appellees



                     Appeal from the United States District Court
                       for the Southern District of Mississippi
                                USDC No. 2:07-CV-12


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Sharon West (“West”) appeals from the District Court
decision denying her motion for summary judgment and granting Defendant-
Appellee UNUM Life Insurance Company of America’s (“Unum”)1 motion for
summary judgment. West also appeals from the District Court decision denying
her motion to supplement the administrative record. We affirm.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
           UNUM Provident was dismissed as a defendant and is not a party to this appeal.
                                  No. 07-60925

                                         I
      West was a clinical psychiatrist at Forrest General Hospital (“FGH”).
While employed at FGH, West enrolled in FGH’s ERISA-qualified disability
insurance plan (“Plan”).     Unum administered the Plan and reserved full
discretion to determine eligibility for benefits. West suffered from several
physical and neuropsychological conditions, including severe headaches. Based
on these conditions, West filed for benefits under the Plan. Unum initially paid
West’s disability claim based on her severe headaches. Doctors later removed
a tumor from West’s neck in an effort to eliminate her headaches.
      Following her surgery, West continued to claim that she was disabled.
Unum continued to pay West’s disability claim under a reservation of rights
while Unum further investigated her claim.       Following the completion of its
investigation, Unum denied West’s disability claim finding that she was not
disabled. West appealed the determination to Unum. Unum reexamined her
claim and upheld its initial determination that West did not qualify for disability
benefits under the Plan. In reaching its decision, Unum consulted eleven
experts including West’s two treating physicians, seven medical and
neuropsychological professionals, and two occupational therapists.
      West filed suit in the District Court alleging that Unum improperly denied
her benefits. West and Unum cross-moved for summary judgment. The District
Court granted Unum’s motion and denied West’s motion. West also moved to
supplement the administrative record with a favorable Social Security Disability
(“SSD”) decision, which the Social Security Administration (“SSA”) had issued
after Unum had denied West’s disability claim. The District Court denied West’s
motion to supplement the record.
                                        II
      This appeals presents two issues: (A) whether the District Court erred in
granting Unum’s motion for summary judgment and denying West’s motion for


                                        2
                                  No. 07-60925

summary judgment and (B) whether the District Court erred in denying West’s
motion to supplement the administrative record. The District Court reviewed
Unum’s decision for abuse of discretion because the Plan gave Unum
discretionary authority to determine eligibility. See Ellis v. Liberty Life Assur.
Co. of Boston, 394 F.3d 262, 269 (5th Cir. 2005); Gooden v. Provident Life &
Accident Ins. Co., 250 F.3d 329, 332-33 (5th Cir. 2001). We review the District
Court decision de novo, applying the same abuse of discretion standard. See
Robinson v. Aetna Life Ins. Co., 443 F.3d 389, 392 (5th Cir. 2006). To determine
if Unum abused its discretion, “we analyze whether the plan administrator acted
arbitrarily or capriciously.” Meditrust Fin. Servs. Corp. v. Sterling Chems., Inc.,
168 F.3d 211, 214 (5th Cir. 1999). “A decision is arbitrary only if made without
a rational connection between the known facts and the decision or between the
founds facts and the evidence.” Id. at 215. We likewise review the District
Court decision denying West’s motion to supplement the record for abuse of
discretion. See Performance Autoplex II Ltd. v. Mid-Continent Cas. Co., 332 F.3d
847, 854 (5th Cir. 2003) (per curium) (stating abuse of discretion is the standard
of review for the denial of motion to supplement the record); In re Liljeberg, Inc.,
304 F.3d 410, 433 (5th Cir. 2002) (same); see also Fields v. Pool Offshore, Inc.,
182 F.3d 353, 360 n.7 (5th Cir. 1999).
                                         A
      The District Court granted Unum’s motion for summary judgment and
denied West’s motion for summary judgment because it found substantial
evidence in the administrative record supporting Unum’s decision. West argues
that the District Court erred because the administrative record does not support
Unum’s decision and because Unum arbitrarily disregarded the opinions of
West’s two treating physicians who submitted reports supporting West’s
disability claim. Unum counters that the District Court correctly ruled on the
parties’ summary judgment motions because Unum conducted a thorough

                                         3
                                  No. 07-60925

investigation, weighed all the evidence, and granted summary judgment against
West based on substantial evidence in the administrative record.
      Like the District Court, we will uphold the decision of a plan administrator
if it is neither arbitrary nor capricious and therefore is supported by substantial
evidence. Ellis, 394 F.3d at 373; Meditrust, 168 F.3d at 215. We previously have
upheld a plan administrator’s decision when it was supported by substantial
evidence in the administrative record notwithstanding the existence of some
contradictory evidence. See Meditrust, 168 F.3d at 215. Unum consulted eleven
experts to evaluate West’s disability claim including West’s two treating
physicians, seven additional medical and neuropsychological professionals, and
two occupational therapists. Nine of these experts found that West was not
disabled and that she could perform the duties of a clinical psychiatrist. Only
two experts found that West was disabled and that she could not perform the
duties of a clinical psychiatrist. Unum found that West did not qualify for
disability benefits under the Plan. Based on our review of the record, we find
that Unum’s decision was neither arbitrary nor capricious and therefore was
supported by substantial evidence. See Robinson, 443 F.3d at 395-96; Gooden,
250 F.3d at 333-34; Vega v. Nat’l Life Ins. Serv., 188 F.3d 287, 301-02 (5th Cir.
1999) (en banc); Meditrust, 168 F.3d at 215.
                                        B
      The District Court denied West’s motion to supplement the administrative
record with her favorable SSD decision. West argues that the District Court
erred in denying her motion because the SSD decision is informative of the
Plan’s interpretation and the medical terms and procedures relating to her
claim. Unum counters that the District Court correctly denied West’s motion
because her SSD decision is neither informative of the Plan’s interpretation nor
the medical terms and procedures relating to West’s claim.



                                        4
                                  No. 07-60925

      The District Court generally considers only the evidence contained in the
administrative record when reviewing a plan administrator’s decision. See Vega,
188 F.3d at 299; Meditrust, 168 F.3d at 215. The District Court may, however,
consider extra-record evidence in two instances: (1) if the evidence is informative
of the plan’s interpretation or (2) if the evidence is informative of medical terms
and procedures relating to the claim. See Vega, 188 F.3d at 299.
      We address the two Vega exceptions in turn. First, evidence is informative
of a plan’s interpretation when the plan administrator routinely follows or relies
upon that evidence in interpreting the plan. See Moller v. El Campo Aluminum
Co., 97 F.3d 85, 86, 87-88 (5th Cir. 1996) (per curium). Here, West presents no
evidence that Unum routinely followed or relied upon SSD decisions in
interpreting the plan. Accordingly, the SSD determination does not fall within
the first Vega exception. See 188 F.3d at 299. Second, evidence is informative
of the medical terms and procedures relating to claims when the evidence aids
the District Court in understanding the technical aspects of the claim. See Vega,
188 F.3d at 299. Here, West fails to show that the SSD determination would
have aided the District Court in understanding the medical procedures and
terms related to her claim. Accordingly, the SSD determination does not fall
within the second Vega exception. See id. Because the SSD decision does not
fall within either of the two Vega exceptions, we hold that the District Court did
not abuse its discretion in denying West’s motion to supplement the
administrative record. See id.; see also Horton v. Prudential Ins. Co. of America,
51 F. App’x 928, at *3 (5th Cir. 2002) (per curium) (unpublished) (holding that
Social Security Administration decision did not fall within either Vega
exceptions).
                                       III.
      For the foregoing reasons, we AFFIRM the District Court.
AFFIRMED.

                                        5